DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered. Applicant’s submission of a response on 2/12/2022 has been received and considered. In the response, Applicant amended claims 1, 3 – 7, 10, 11, 13 – 17, 20, 21, 23, 24, 26, 28, 29, 31 – 34, 36, 38, 40 and 42; cancelled claims 44 and 46; and added new claims 47 and 48. Therefore, claims 1, 3 – 11, 13 – 21, 23 – 26, 28 – 34, 36, 38, 40, 42, 43, 45, 47 and 48 are pending. Further, Applicant amended the specification, which has been approved for entry. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 11, 13 – 21, 23 – 26, 28 – 34, 36, 38, 40 and 42 - 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to paramutual wagering without significantly more. 
the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293-94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the 
Examiners must perform a Two-Part Analysis for Judicial Exceptions. In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention. Claims 1 and 3 – 10,  21, 23 – 25, 31, 32, 36, 40, 43 - 46 are directed to a method, claims 13 -  20, 26, 29 – 30, 33, 34, 38, and 42 are directed to a system which fall into the four statutory categories. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception. According to the specification, the invention is directed to “paramutual fantasy betting”. More particularly, representative claim 1 recites the following (with emphasis):
A method in one or more servers for facilitating a pool betting event for  electronic fantasy sports betting using a bettor computing device operable by a bettor and positioned remotely from, and in communication via a network with, the one or more servers, the method comprising:
automatically receiving, in real time using an input/output (I/O) controller of the one or more servers, a signal encoding data representative of statistical player information from at least one external data source in communication with the one or more servers; 
causing, using the I/O controller a bettor interface screen to be displayed on an electronic display device associated with the bettor computing device;
continuously and dynamically calculating, pool betting odds for entry into the pool betting event, based on: 
betting activity in the pool betting event, and 
the data encoding statistical player information automatically received in real time from the at least one external data source; 
causing, using the I/O controller, the pool betting odds to be displayed on the bettor interface screen; 
receiving, using the I/O controller and via the bettor interface screen, a signal encoding data representative of an entry into the pool betting event by the bettor, wherein the data representative of the entry includes: 
a wager amount for the entry; and 
a proposition for the pool betting event with a selection of one or more sports players as part of the entry into the pool betting event at the calculated pool betting odds; 

receiving, using the I/O controller and via the additional bettor interface screens, signals encoding data representative of a plurality of other entries by the other bettors in the pool betting event; 
recalculating, the pool betting odds for the pool betting event after receiving the signal encoding data representative of the entry into the pool betting event by the bettor and based on betting activity by: the bettor, and the other bettors, in the pool betting event; 
causing, using the I/O controller, the recalculated pool betting odds to be displayed on the bettor interface screen; 
causing, using the I/O controller, a means for the bettor to change an initial entry into the pool betting event to be displayed on the bettor via the bettor interface screen; 
receiving, using the I/O controller and via the bettor interface screen, a signal encoding data representative of a change to the initial entry by the bettor using the means for the bettor to change the initial entry; 
retrieving, using the I/O controller, player result data from the at least one external data source for the one or more sports players of the proposition, 
wherein the player result data includes an amount of fantasy points earned by the one or more sports players based on an occurrence of a sporting event involving the one or more sports players; 
calculating, scores for the bettor and the other bettors in the pool betting event based on: the player result data, and the recalculated pool betting odds; 
determining a pool betting result; and 
causing, using the I/O module, the pool betting results to be displayed on the bettor interface screen.
The underlined portions of representative claim 1 generally encompass the abstract idea, with substantially similar features found in claims 8, 11, 21 and 26.  It is clear that the inventive concept here is a new set of rules for paramutual fantasy betting.  Dependent claims 3 – 7, 9, 10, 13 – 20, 23 – 25, 28 – 34, 36, 38, 40 and 42 - 46 further define the abstract idea by introducing various rules to the game and/or encompass implementation of the abstract idea (e.g., one or more processors, a computing device, one or more servers, a network, a network device, an interface on a display, which is addressed further below). 
The abstract idea may be viewed, for example, as:
•    a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar Holding B.V. (Fed. Cir. 2018),
•    a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar Holding B. V., and/or
•    a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed abstract idea reproduced above is effectively a method of exchanging and resolving financial obligations between one or more players and an operator of the gaming he claimed steps require a player to make a wager, which is a financial transaction, in order to play a wagering game, which may result in an award being paid to the player, which is another financial transaction, based on the rules of the game. Such financial transactions are akin to the sort of organizing of human activities, i.e., risk hedging, discussed in Bilski (and shadow accounts in Alice).
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mathematical concepts, mental processes, and/or certain methods of organizing human activity. Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. While certain physical elements (i.e., elements that are not an abstract idea) are present in the claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways. Similarly, the abstract idea does not improve the functioning of these physical elements. The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic gaming components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception. The claims does not encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: one or more processors, a computing device, one or more servers, a network, a network device, an interface on a display to carry out the abstract idea. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
More specifically, the additional elements are generic, conventional, and well-known in the art of wager gaming and/or devices that represent extra-solution activity. The computer components are purely generic and may be desktop or laptop computers, servers, or other types of computers. Such features are also considered extra-solution activity. Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above. The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field. Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the .

Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive. Regarding the applicant’s arguments that the amendments have over the 101 rejection as the amended language recite additional unconventional elements to integrate the judicial exception into a practical application, the Examiner respectfully disagrees. After further review, the amendments are not sufficient to show eligibility. The asserted improvement is allowing a user to change their bet. This is an abstract idea in the form of mental activity and/or certain methods of organizing human activity. 
The claims encompass a paramutual game, which is directed to a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game), a fundamental economic practice (e.g., rules for conducting a wagering game) and a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according to rules of the game method). The odds are calculated and change over time as more wagers are placed, which can be accomplished mentally or with a pen and paper. Applicant argues the calculation cannot be done by a human, SAP America, Inc v. Investpic, LLC and Electric Power Group, LLC, v. Alstom both showed complex calculations that were beyond the skill of a human to do in real time, however both were found ineligible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715